Citation Nr: 0639445	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  93-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for guttate 
psoriasis, currently rated 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had honorable active service from October 1972 to 
September 1977.  He also had service from October 1977 to 
March 1979 that was terminated under conditions that preclude 
the payment of benefits by VA.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In May 2003, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge, via video 
conference at the RO.  A copy of the hearing transcript is 
now associated with the claims file.  

The Board last remanded the case to the RO in April 2004 for 
additional development of the record and adjudicative action.  
Notably, a copy of the hearing transcript was not associated 
with the claims file at the time of the April 2004 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Pursuant to the April 2004 remand, the veteran was scheduled 
for a series of VA examinations to determine the current 
nature, extent, and severity of the service-connected guttate 
psoriasis and the residuals of a right knee injury, as well 
as whether the veteran was unable to work because of the 
severity of the service-connected disabilities.  .

The veteran failed to report to the examinations.  As such, 
the RO issued a supplemental statement of the case (SSOC), 
and transferred the case back to the Board.  

In the representative's November 2006 written brief 
presentation, the representative pointed out that there 
appeared to be some discrepancy as to the veteran's current 
residence.  A VA Form 21-8947 (C&P award) noted the veteran's 
current residence as 2212 Rocky Branch Road, Dothan, Alabama, 
while a VA Form 2507 (C&P examination report) noted the 
veteran's address as 223 Boyton Street, Headland, Alabama.  
As such, the veteran's representative requested that the 
Board make one last attempt to afford the veteran the 
opportunity to report for examinations in conjunction with 
his claim for benefits.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran to confirm his 
current address.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his guttate 
psoriasis.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
be provided with copies of the old and 
new versions of 38 C.F.R. § 4.118.  All 
indicated studies should be performed, 
and all manifestations of current 
disabilities should be described in 
detail.  All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and revised 
criteria used to rate skin disabilities.  
The examiner should also opine as to the 
effect of the veteran's service-connected 
disabilities on his ability to maintain 
gainful employment.  The examination 
report should be typed.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his residuals of a 
right knee injury.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed, and all 
manifestations of current disabilities 
should be described in detail.  The 
examiner should conduct range of motion 
testing, specifying the range of the 
right knee.  Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the service-connected right knee 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006).  All findings, 
opinions and bases therefore should be 
set forth in detail.  The examiner should 
state the findings in terms consistent 
with the applicable criteria.  The 
examination report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause. 38 
C.F.R. § 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Following completion of the 
development requested hereinabove, review 
the veteran's claims and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



